Case 1:19-bk-10127        Doc 37     Filed 05/21/19 Entered 05/21/19 12:01:06                 Desc Main
                                     Document     Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

   IN RE: NICOLE GUGLIELMETTI                                                BK No. 19-10127

                         MOTION TO TERMINATE LOSS MITIGATION

   Now comes the Debtor and hereby requests that Loss Mitigation be withdrawn from the docket. As
   grounds, Loss Mitigation has been denied by the lender, and the appeal of denial has also been
   rejected.

   This motion is not to be deemed a waiver of any right Debtor may have.

                                                    Debtors
                                                    By their Attorneys,

                                                    /s/RUSSELL D. RASKIN
                                                    BC #1880
                                                    RASKIN & BERMAN
                                                    116 East Manning Street
                                                    Providence, RI 02906
                                                    (401) 421-1363
                                                    mail@raskinberman.com


                                    CERTIFICATE OF SERVICE

   I hereby certify that on May 21, 2019, I electronically filed the Motion to Terminate Loss
   Mitigation with the Clerk of the Bankruptcy Court for the Massachusetts using the CM/ECF
   System. The following participants have received notice electronically:

       •   Gary L. Donahue ustpregion01.pr.ecf@usdoj.gov
       •   Lisa A. Geremia lisa@geremiademarco.com, RI03@ecfcbis.com
       •   Tatyana P. Tabachnik bankruptcyNE@orlans.com,
           ttabachnik@orlans.com;ANHSOM@4stechnologies.com

   and I hereby certify that I have mailed by United States Postal Service, postage pre-paid, the
   document electronically filed with the court to the following non CM/ECF participants:

   Ms. Nicole Guglielmetti
   114 Wakefield St
   West Warwick, RI 02893



   /s/ESTHER RASKIN
